      Case 3:18-cv-02087-LC-HTC Document 25 Filed 04/12/21 Page 1 of 2


                                                                         Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



BOBBY D BIGGS,
       Petitioner,

v.                                                     Case No. 3:18cv2087-LC-HTC

MARK S INCH,
     Respondent.
______________________/
                                     ORDER

      The magistrate judge issued a Report and Recommendation on March 10,

2021 (ECF No. 24).        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 24) is

adopted and incorporated by reference in this order.

      2.     The petition under 28 U.S.C. § 2254, challenging the conviction in


Case No. 3:18cv2087-LC-HTC
       Case 3:18-cv-02087-LC-HTC Document 25 Filed 04/12/21 Page 2 of 2


                                                                          Page 2 of 2

State v. Biggs, 2006-CF-1725, in the First Judicial Circuit, in and for Santa Rosa

County, Florida, ECF Doc. 1, is DENIED without an evidentiary hearing.

       3.    A certificate of appealability is DENIED.

       4.    The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 12th day of April, 2021.



                                  s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2087-LC-HTC
